DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 2–4 in the reply filed on Sept. 08, 2022 is acknowledged.
Objections
The claim set filed Sept. 08, 2022 is objected to because the header indicates that the application number is “117/020,865” when the application number is 17/020,865.  
Claim Interpretation - 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 2 recites a limitation that invokes 35 U.S.C. 112(f).
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 2 recites:
2.  A powder collector comprising:
a box including a first opening configured to pass powder therethrough, a bottom portion disposed so as to oppose the first opening, and a side portion that intersects the first opening and the bottom portion, the box being configured to install a bag provided so as to be in communication with the first opening;
a suction opening provided in the box, the suction opening being configured to suction a gas inside the box;
a frame disposed in at least either one of the bottom portion and the side portion, wherein
a flow portion configured to flow the gas therethrough is formed in the frame.

The “flow portion” limitation invokes 35 U.S.C. 112(f) because it recites a generic placeholder, “portion,” coupled with functional language, “configured to flow the gas therethrough is formed in the frame,” without reciting structure for performing the function.  The preceding language “flow” describes the function rather than the structure of the “portion.”
Because the limitation invokes 35 U.S.C. 112(f), the structure, material or act for performing the function is the structure, material or act disclosed in the specification, and equivalents thereof.  The disclosure indicates that the flow portion can be a gap formed between frames, a groove that extends in a direction that intersects a direction in which a frame extends, or a hole that penetrates the frame.  Spec. filed Sept. 15, 2020 (“Spec.”) [0007]–[0009].  Therefore, the corresponding structure of the “flow portion” is a gap formed between frames, a groove that extends in a direction that intersects a direction in which a frame extends, or a hole that penetrates the frame, and equivalents thereof.
Note that this interpretation does not apply to claims 3 and 4, because these claims indicate that the structure of the “flow portion” is a groove.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2–4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin, US 2009/0158549 A1.
Regarding claim 2, Lin discloses a dust collector 1.  See Lin Fig. 1, [0028].  The dust collector 1 reads on the “powder collector” of claim 2.
The dust collector 1 comprises a dust collecting receptacle 30, which reads on the “box.”  See Lin Fig. 3, [0028].  The receptacle 30 has an opening in the top that connects to extendible member 23, for transferring dust into the receptacle 30.  Id.  This opening reads on the “first opening.”  The receptacle 30 also has a bottom portion (the area adjacent to wheels 32) and a side portion that intersects the opening and the bottom portion (the vertical sides of the receptacle 30).  Id.  The receptacle 30 is configured to install a dust bag 33 so as to be in communication with the opening in the top of the receptacle 30.  Id. at [0036].
The receptacle 30 also comprises an aperture 36.  See Lin Fig. 3, [0037].  The aperture 36 reads on the “suction opening.”  The suction opening 36 is configured to suction gas inside the receptacle 30, because it communicates with pipe 37 to vacuum or draw the dust bag 33 toward the inner peripheral portion of the receptacle 30.  Id. 
The receptacle 30 also comprises a frame in which orifices 34 are formed.  See Lin Fig. 3, [0036].  The orifices 34 allow gas to be suctioned from the space around bag 33 through the aperture 36 and into pipe 37.  Id.
One of the orifices 34 reads on the “flow portion” because it is a groove that extends in a direction that intersects a direction in which a frame extends or a hole that penetrates the frame.  

    PNG
    media_image1.png
    922
    587
    media_image1.png
    Greyscale

Regarding claim 3, the frame in which the orifices 34 are formed reads on the “tertiary frame.”  The bottom of the frame is in contact with the bottom portion of the receptacle 30, as seen in Fig. 3.  
The orifice 34 corresponding to the “flow portion” is a groove, because it is a cut within the frame.  The bottom-most surface of the frame reads on the “first surface of the tertiary frame.”  The bottom-most orifice 34 is formed in this surface, as seen in Fig. 3.  Also, the top-most surface of the frame reads on the “second surface of the tertiary frame on a side opposite the first surface.”  The top-most orifice 34 is formed in in this surface, as seen in Fig. 3.  The middle of the frame that extends between the top and bottom surfaces reads on the “third surface of the tertiary frame.”  One of the middle orifices 34 is formed in this surface, as seen in Fig. 3.
Regarding claim 4, the frame in which the orifices 34 are formed reads on the “quaternary frame.”  The top of the frame is in contact with the side portion of the receptacle 30, as seen in Fig. 3.  
The orifice 34 corresponding to the “flow portion” is a groove, because it is a cut within the frame.  The orifice 34 extends in a direction that intersection a direction in which the frame extends, because the frame extends in the vertical direction while the orifice 34 extends in the horizontal direction.  The top of the frame is the “fourth surface of the quaternary frame in contact with the side portion.”  The top-most orifice 34 is formed in this surface, as seen in Fig. 3.  The bottom of the frame is the “fifth surface of the quaternary frame on a side opposite the fourth surface.”  The bottom-most orifice 34 is formed in this surface, as seen in Fig. 3.  The middle of the frame is the “sixth surface of the quaternary frame that intersects the fourth surface and the fifth surface.”  One of the middle orifices 34 is formed in this surface, as seen in Fig. 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776